UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-PX ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number: 811-04605 FIRST OPPORTUNITY FUND, INC. (Exact name of registrant as specified in charter) 2344 Spruce Street, Suite A, Boulder, CO 80302 (Address of principal executive offices) (Zip code) Stephen C. Miller 2344 Spruce Street, Suite A, Boulder, CO 80302 (Name and address of agent for service) Registrant’s Telephone Number, including Area Code: (303) 444-5483 Date of fiscal year end: March 31 Date of reporting period: July 1, 2010 – June 30, 2011 Form N-PX is to be used by a registered management investment company, other than a small business investment company registered on Form N-5 (ss.ss.239.24 and 274.5 of this chapter), to file reports with the Commission,not later than August 31 of each year, containing the registrant's proxy voting record for the most recent twelve-month period ended June 30, pursuant to section 30 of the InvestmentCompany Act of 1940 and rule 30b1-4 thereunder (17 CFR 270.30b1-4). The Commission may use the information provided on Form N-PX in its regulatory, disclosure review, inspection, and policymaking roles. A registrant is required to disclose the information specified by Form N-PX, and the Commission will make this information public. A registrant is not required to respond to the collection of information contained in Form N-PX unless the Form displays a currently valid Office of Management and Budget ("OMB") control number. Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to the Secretary, Securities and Exchange Commission, 450 Fifth Street, NW, Washington, DC 20549-0609. The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. ss. 3507. Proxy Voting Record For Period July 1, 2010 to June 30, 2011 Name of Issuer Ticker Symbol CUSIP Shareholder Meeting Date Record Date Proposal Number Description of Matter Voted On Matter Proposed By Issuer or Holder Vote Cast Vote For or Against Management Alliance Bankshares Corporation AB 7/15/2010 6/7/2010 1 Election of seven (7) directors Issuer Yes For For 2 Yount , Hyde and Barbour PC as accountants Issuer Yes For For Western Liberty Bancorp WLBC 7/15/2010 6/14/2010 2 Election of five (5) directors Issuer Yes For For 3 Crowe Horwath LLP as accountants Issuer Yes For For Bank of Virginia BOVA 06544P104 7/20/2010 6/18/2010 1 Election of two (2) directors Issuer Yes For For 2 Yount, Hyde & Barbour PC as accountants Issuer Yes For For 3 Approve issuance of common stock to Cordia Bancorp Inc. Issuer Yes For For 4 Adjourn meeting to solicit additional proxies Issuer Abstain Abstain Abstain New England Bancshares, Inc. NEBS 8/11/2010 6/21/2010 1 Election of four (4) directors Issuer Yes For For 2 Shatswell, Macleod & Company PC as auditors Issuer Yes For For Muni Funding Company of America, LLC MUNFL 62618W103 8/16/2010 7/15/2010 1 Approve company agreement Issuer Yes Against Against Terra Nova Financial Group, Inc. TNFG 88102L204 9/15/2010 7/30/2010 1 To authorize and approve the asset sale pursuant to the purchase agreement dated June 16, 2010, as it may be amended from time to time, by and between Terra Nova Financial Group, Inc. and Lightspan Financial, Inc. Issuer Yes For For 2 To authorize and adopt the plan of dissolution Issuer Yes For For 3 To approve an amendment to our amended and restated article of incorporation to change our name to "TNFG Corporation", or if that name becomes unadvisable, as determined by our board of directors, or becomes unavailable in the State of Illinois, to other such name as determined by our board of directors. Issuer Yes For For 4 To approve an adjournment of the special meeting, if necessary or appropriate, to solicit additional proxies if there are insufficient votes at the time of the special meeting to approve proposal 1, proposal 2 and proposal 3 Issuer Abstain Abstain Abstain Broadway Financial Corporation BYFC 9/22/2010 8/4/2010 1 Election of three (3 ) directors Issuer Yes For For 2 Ratification of appointment of Crowe Horwath LLP as the independent registered public accounting firm of Broadway Financial Corporation for the year ending December 31, 2010 Issuer Yes For For 3 Amendment of Broadway Financial Corporation's certificate if incorporation to increase the authorized number of share of common stock from 3,000,000 to 8,000,000 as further described in the annual meeting proxy statement Issuer Yes For For 4 Nonbinding proposal to approve executive compensation officers as described in the annual meeting proxy statement Issuer Yes For For BOFI Holding, Inc. BOFI 05566U108 10/21/2010 9/1/2010 1 Election of two (2 ) directors Issuer Yes For For 2 Ratification of Crowe Horwath LLP as our independent registered public accounting firm for the current fiscal year Issuer Yes For For Eagle Bancorp Montana, Inc. EGBN 26942G100 10/21/2010 9/3/2010 1 Election of three (3 ) directors Issuer Yes For For 2 Ratification of the appointment of Davis, Kinard & Co, PC as Eagle Bancorp Montana Inc.'s independent auditors for the fiscal year ending June 30, 2011 Issuer Yes For For Georgetown Bancorp, Inc. GTWN 10/26/2010 9/9/2010 1 Election of five (5) directors Issuer Yes For For 2 The Ratification of Shatswell, Macleod & Company, PC as the company's independent registered public accounting firm for the six months ending December 31, 2010 Issuer Yes For For Jefferson Bancshares, Inc. JFBI 10/28/2010 8/27/2010 1 Election of two (2) directors Issuer Yes For For 2 The ratification of Craine, Thompson & Jones, PC as the independent registered public accounting firm for the fiscal year ending June 30, 2011 Issuer Yes For For Hampden Bancorp, Inc HBNK 40867E107 11/2/2010 9/17/2010 1 Election of four (4) directors Issuer Yes For For 2 To ratify the appointment of Wolf & Company PC as the Company's independent auditors for the year ending June 30. 2011 Issuer Yes For For Walgreen Co. WAG 11/15/2010 1/12/2011 1 Election of eleven (11) directors Issuer Yes For For 2 Ratify the appointment of Deloitte & Touche LLP as Walgreen Co.'s independent registered public accounting firm Issuer Yes For For 3 Amend Walgreen Co. articles of incorporation to revise the purpose clause Issuer Yes For For 4 Amend the Walgreen Co. articles of incorporation to eliminate certain supermajority vote requirements Issuer Yes For For 5 Amend Walgreen Co. Articles of incorporation to eliminate the "fair price" charter provision applicable to certain business combinations Issuer Yes For For 6 Shareholder proposal on a policy to change the vote required for shareholders to call special shareholder meetings Holder Yes For Against 7 Shareholder proposal on a policy that a significant portion of future stock option grants to senior executives should be performance-based Holder Yes For Against Auburn Bancorp Inc ABBB 11/16/2010 9/27/2010 1 Election of two (2) directors Issuer Yes For For 2 The ratification of Berry, Dunn, McNeil & Parker as the company's independent registered public accounting firm for the fiscal year ending June30, 2011 Issuer Yes For For Bank of Virginia BOVA 06544P104 11/17/2010 10/14/2010 1 To approve the issuance of common stock to Cordia Bancorp Inc. pursuant to a stock purchase agreement, dated April 26, 2010, as amended by amendment no. 1 dated October 1, 2010, by and between Bank of Virginia and Cordia Bancorp Inc. as more fully described in the accompanying proxy statement. Issuer Yes For For 2 To adjourn the special meeting to a later date of dates, if necessary, to permit further solicitation of proxies in the event there are not sufficient votes at the time of the special meeting to approve the issuance of common stock to Cordia Bancorp Inc., as more fully described in the accompanying proxy statement Issuer Abstain Abstain Abstain HF Financial Corp. HFFC 11/17/2010 9/30/2010 1 Election of two (2) directors Issuer Yes For For 2 To Ratify the Appointment of Eide Bailly, LLP as the corporation's independent registered public accounting firm for the fiscal year ending June 30, 2011 Issuer Yes For For Osage Bancshares, Inc. OSBK 68764U106 11/17/2010 10/8/2010 1 Election of two (2) directors Issuer Yes For For Oritani Financial Corp ORIT 68633D103 11/23/2010 10/12/2010 1 Election of two (2) directors Issuer Yes For For 2 To Ratify the appointment of KPMG, LLP as the independent registered accounting firm for Oritani Financial Corp. for the fiscal year ending June 30, 2011 Issuer Yes For For Provident FinancialHoldings, Inc. PROV 11/30/2010 10/15/2010 1 Election of three (3) directors Issuer Yes For For 2 The ratification of the appointment of Deloitte & Touche LLP as independent auditor for Provident Financial Holdings, Inc. for the fiscal year ending June 20, 2011 Issuer Yes For For 3 To adopt the Provident Financial Holdings, Inc. 2010 equity incentive plan Issuer Yes Against Against Tower Bancorp, Inc. TOBC 12/8/2010 10/28/2010 1 Proposal to approve and adopt the agreement and plan of merger, dated as of December 27, 2009 by and between tower and First Chester County Corporation ('First Chester"), as amended, all as more fully described in the proxy statement Issuer Yes For For 2 Proposal to adjourn the special meeting of shareholders, if more time is needed, to allow tower time to solicit additional votes in favor of the merger agreement. Issuer Abstain Abstain Abstain Ram Holdings Ltd RAMR G7368R104 12/15/2010 11/3/2010 1 Election of five (5) directors Issuer Yes For For 2 To Appoint Deloitte & Touche Ltd., Hamilton, Bermuda to act as the independent auditor of Ram Holdings Ltd. Issuer Yes For For 3a Election of five (5) directors Issuer Yes For For 3b To authorize the appointment of Deloitte & Touche Ltd., Hamilton, Bermuda to act as the independent auditor of Ram Reinsurance Company Ltd. for the financial year ending December 31, 2010 Issuer Yes For For 3c Authorize deeming of two of the vacancies on the board of Ram Reissuance Company Ltd. as vacancies available for appointment of two directors by the holders of class B preference shares. Issuer Yes For For SI Financial Group, Inc. SIFI 78425W102 12/23/2010 11/1/2010 1 The approval of the plan of conversion andreorganization, pursuant to which Savings Institute Bank and Trust Company will be reorganized from the mutual holding company corporate structure into the fully-public stock holding company structure, as more fully described in the proxy statement/prospectus Issuer Yes For For 2a Approval of a provision in new SI Financial Group's articles of incorporation requiring a super-majority vote to approve certain amendments to New SI Financial Group's articles of incorporation Issuer Abstain Abstain Abstain 2b Approval of provisions in new SI Financial Group's articles of incorporation to limit the voting rights of shares beneficially owned in excess of 10% of new SI Financial Group's outstanding voting stock Issuer Abstain Abstain Abstain 3 The approval of the contribution of $5000,000 in cash to SI Financial Group Foundation, Inc. Issuer Yes For For 4 The approval of the adjournment of the special meeting if necessary, to solicit additional proxies Issuer Abstain Abstain Abstain Royal Financial, Inc. RYFL 78027P109 1/11/2011 11/15/2010 1 Election of two (2) directors Issuer Yes For For 2 Proposal to ratify the appointment of Crowe Horwath LLP as the company's independent accountants for the fiscal year ending June 30, 2011 Issuer Yes For For Home Federal Bancorp, Inc. HOME 43710G105 1/18/2011 12/6/2010 1 Election of two (2) directors Issuer Yes For For 2 The ratification of the appointmentof Crowe Horwath LLP as independent registered public accounting firm for the fiscal year ending June 30. 2011 Issuer Yes For For First Southern Bancorp, Inc. 33644N102 1/25/2011 11/29/2010 1 Election of two (2) directors Issuer Yes For For 2 To ratify the appointmentof Crowe Horwath LLP as the company's independent auditors for 2011 Issuer Yes For For Perpetual Federal Savings Bank PFOH 1/26/2011 11/29/2010 1 Election of three (3) directors Issuer Yes For For 2 The approval of an advisory (non-binding) proposal on named executive officer compensation Issuer Yes Against Against 3 The approval of an advisory (non-binding) proposal on the frequency of stockholder votes on named compensation Issuer Yes 1 yr Against 4 The ratification of the appointmentof Crowe Horwath LLP as independent registered public accounting firm for the fiscal year ending September 30, 2011 Issuer Yes For For Old Line Bancshares, Inc. OLBK 67984M100 1/27/2011 12/1/2010 1 To approve the agreement and plan of merger dated September 1, 2010, as amended, by and between Old line Bancshares, Inc. and Maryland Bankcorp, Inc. pursuant to which Maryland Bankcorp, Inc. will merge with and into Old Line Bancshares, Inc., with Old Line Bancshares, Inc. as surveying entity, and the merger contemplated by agreement and plan of merger Issuer Yes For For 2 To adjourn the meeting to a later date or dates, if necessary, to permit further solicitation of additional proxies in the event there are not sufficient votes at the time of the meeting to approve the matter to be considered by the stockholders at the meeting. Issuer Abstain Abstain Abstain Malvern Federal Bancorp Inc. MLVF 2/3/2011 12/28/2010 1 Election of three (3) directors Issuer Yes For For 2 Proposal to adopt a non-binding resolution to approve the compensation of our named executive officers Issuer Yes For For 3 Advisory vote on the frequency of the non-binding resolution to approve the compensation of our named executive officers Issuer Yes 1 yr Against 4 Proposal to ratify the appointment of the Parentbeard, LLC as Malvern Federal Bancorp's independent registered public accounting firm for the fiscal year ending September 30, 2011 Issuer Yes For For Liberty Bancorp, Inc. LBCP 53017Q102 2/16/2011 1/3/2011 1 Election of one (1) director Issuer No NA NA 2 To ratify and approve the selection of Michael Trokey & Company, PC as theIssuer NoNA NA company's independent auditors for the year ending September 30, 2011. Rockville Financial, Inc. RCKB 2/18/2011 1/4/2011 1 The approval of a plan of conversion and reorganization, all as more fully described in the proxy statement Issuer Yes For For 2 The approval of the adjournment of the special meeting, if necessary, to solicit additional proxies in the event there are not sufficient votes at the time of the special meeting to approve the plan of conversion and reorganization Issuer Abstain Abstain Abstain Charter Financial Corporation CHFN 16122M100 2/23/2011 12/31/2010 1 Election of three (3) directors Issuer Yes For For 2 The ratification of the appointment of Dixon Hughes PLLC as independent registered public accounting firm of Charter Financial Corporation for the fiscal year ending September 30, 2011 Issuer Yes For For 3 To consider and act upon a non-binding advisory resolution regarding the compensation of Charter Financial Corporations named executive officers Issuer Yes For For 4 To consider and vote upon the frequency at which Charter Financial Corporation should include an advisory vote regarding the compensation of Charter Financial Corporation's named executive officers in its proxy statement for shareholder consideration. Issuer Yes 1 yr Against Essa Bancorp, inc. ESSA 29667D104 3/3/2011 1/14/2011 1 Election of three (3) directors Issuer Yes For For 2 The ratification of the appointment of S.R. Snodgrass, A.C. as independent registered public accounting firm of Essa Bancorp., Inc. for the fiscal year ending September, 30, 2011. Issuer Yes For For 3 To consider and act upon an advisory, non-binding resolution regarding the compensation of the company’s named executive officers. Issuer Yes For For 4 To consider and act upon an advisory resolution on the frequency at which the company should include an advisory vote regarding the compensation of the company's named executive officers in its proxy statement for shareholder consideration Issuer Yes 1 yr For Majestic Capital Ltd MAJCQ G5760D111 3/3/2011 1/18/2011 1 To adopt the agreement and plan of merger and amalgamation dated as of September 21, 2010, among Majestic Capital, Ltd., Bayside Equity Holdings LLC a Delaware limited Liability company (Bayside), and Majestic Acquisition Corp., a Delaware company and a wholly-owned subsidiary of Bayside (amalgamation sub), all as more fully described in the proxy statement. Issuer Yes For For 2 To approve any adjournment or postponement of the special general meeting, if necessary or appropriate, to solicit additional proxies or because certain conditions to the completion of the amalgamation have not yet been satisfied. Issuer Abstain Abstain Abstain Carver Bancorp, Inc. CARV 4/4/2011 2/16/2011 1 Election of three (3) directors Issuer Yes For For 2 Ratification of KPMG LLP as independent auditors for the fiscal year ending March 31, 2011 Issuer Yes For For 3 Advisory (non-binding) approval of compensation of named executive officers Issuer Yes For For First Community Bank Corp of America FCFL 31985E202 4/11/2011 3/15/2011 1 A proposal to approve the plan of complete liquidation and dissolution of FCBC and the acquisition agreement, dated February 10,2011, among FCBC, First Community Bank of America, CBM Florida Holding CO. and Community Bank & Company Issuer Yes For For Pacific Continental Corporation PCBK 96412V108 4/18/2011 3/4/2011 1 Election of nine (9) directors Issuer Yes For For 2 To consider an advisory (non-binding) resolution on executive compensation Issuer Yes For For 3 To vote in an advisory (non-binding) capacity on the frequency of future advisory votes on executive compensation Issuer Yes 1 yr For 4 To approve the appointment of Moss Adams LLP to serve as the company's independent registered public accounting firm for the fiscal year 2011 Issuer Yes For For Public Service Enterprise Group Inc, PEG 4/19/2011 2/18/2011 1 Election of nine (9) directors Issuer Yes For For 2 Advisory vote on executive compensation Issuer Yes Against Against 3 Advisory vote on frequency of advisory vote on executive compensation Issuer Yes 1 yr For 4 Ratification of the appointment of Deloitte & Touch LLP as independent auditor for the fiscal year 2011 Issuer Yes For For Citizens & Northern Corporation CZNC 4/19/2011 2/22/2011 1 Election of three (3) directors Issuer Yes For For 2 To approve, in an advisory (non-binding) vote, thecompensation of the company's named executive officers as disclosed in the proxy statement Issuer Yes For For 3 To approve, in an advisory (non-binding) vote, whether a shareholder vote to approve thecompensation of the company's named executive officers should occur every one, two or three years Issuer Yes 1 yr Against 4 Ratification of the appointment of the firm of Parentebeard LLC as independent auditors Issuer Yes For For River Valley Bancorp RIVR 4/20/2011 2/25/2011 1 Election of two (2) directors Issuer Yes For For 2 Approval and ratification of the appointment of BKD, LLP as auditors for River Valley Bancorp for the fiscal year ended December 31, 2011 Issuer Yes For For Scana Corporation SCG 80589M102 4/21/2011 3/3/2011 1 Election of five (5) Directors Issuer Yes For For 2 Approval of amendment to director compensation and deferral plan Issuer Yes For For 3 Approval of amendment to articles of incorporation to increase shares from 150,000,000 to 200,000,000 Issuer Yes For For 4 Approval of appointment of independent registered public accounting firm Issuer Yes For For 5 Advisory (non-binding) vote on executive compensation vote Issuer Yes For For 6 Advisory (non-binding) vote on frequency of executive compensation vote Issuer Yes 1 yr Against Old Point Financial Corporation OPOF 4/26/2011 2/16/2011 1 Election of fifteen (15) Directors Issuer Yes For For 2 To ratify the appointment of Yount, Hyde& Barbour as the company’s independent registered accounting firm for the fiscal year ending December 31, 2011 Issuer Yes For For Centrue Financial Corporation TRUE 15643B106 4/26/2011 3/1/2011 1 Election of two (2) Directors Issuer Yes For For 2 To approve the advisory (non-binding) proposal ratifying the appointment of Crowe Horwath LLP as out independent auditors for the fiscal year ending December 31, 2011 Issuer Yes For For 3 To approve the following advisory (non-binding) proposal: "resolved, that the shareholders approve the executive compensation of the company, as described in the "compensation discussion and analysis" and the tabular disclosure regarding named executive officer compensation (together with the accompanying narrative disclosure) in this proxy statement Issuer Yes For For CFS Bancorp, Inc CITZ 12525D102 4/26/2011 3/4/2011 1 Election of two (2) Directors Issuer Yes For For 2 To ratify the appointment of BKD, LLP as the company’s independent registered public accounting firm for CFS Bancorp for the year ending December 31, 2011 Issuer Yes For For 3 An advisory (non-binding) vote to approve the company's 2010 executive compensation (say-on-pay) Issuer Yes For For 4 An advisory (non-binding) vote on the frequency of an advisory vote on (say-on-pay) vote Issuer Yes For For . Ameriserve Financial, Inc. ASRV 03074A102 4/26/2011 3/7/2011 1 Election of six (6) Directors Issuer Yes For For 2 Approval of the Ameriserve Financial, Inc. 2011 stock incentive plan Issuer Yes For For 3 An advisory (non-binding) vote on executive compensation Issuer Yes For For Georgetown Bancorp, Inc. GTWN 4/26/2011 3/10/2011 1 Election of four (4) Directors Issuer Yes For For 2 Ratification of Shatswell, Macleod and Company PC as the company's independent registered public accounting firm for the fiscal year ending December 31, 2011 Issuer Yes For For Rockville Financial Inc. RCKB 4/26/2011 3/11/2011 1 Election of five (5) Directors Issuer Yes For For 2 Approval of the company's executive compensation as described in the compensation discussion and analysis and the tabular disclosure regarding named executive officer compensation (together with the accompanying narrative disclosure) in the proxy statement. Issuer Yes For For 3 Approval to hold the advisory vote on executive compensation every three years Issuer Yes 1 yr Against 4 Ratification of the appointment of Wolf & Company PC as independent auditors for the current year Issuer Yes For For Republic First Bancorp, Inc FRBK 4/26/2011 3/15/2011 1 Election of two (2) Directors Issuer Yes For For 2 Ratification of the appointment of Parentbeard LLC as the independent registered public accounting firm for the fiscal year ending December 31, 2011 Issuer Yes For For State Bancorp, Inc. STBC 4/26/2011 3/18/2011 1 Election of nine (9) Directors Issuer Yes For For 2 Ratification on a non-binding basis of the company's 2010 compensation program for its named executive officers Issuer Yes For For 3 Ratification of the appointment of the independent registered public accounting firm Issuer Yes For For Shore Bancshares, Inc. SHBI 4/27/2011 3/10/2011 1 Election of five (5) Directors Issuer Yes For For 2 Ratify the appointment of Stegman and Company as the company's independent accounting firm for 2011 Issuer Yes For For 3 Adopt a non-binding advisory resolution approving the compensation of the named executive officers Issuer Yes For For 4 Recommend, by non-binding advisory vote, the frequency (every one two or three years) of the non-binding stockholder vote on the compensation of the named executive officers Issuer Yes 1 yr For Cohen & Steers Infrastructure Fund, Inc. UTF 19248A109 4/28/2011 2/23/2011 1 Election of three (3) Directors Issuer Yes For For Cohen & Steers Quality Inc Rlty-Common RQI 19247L106 4/28/2011 2/23/2011 1 Election of three (3) Directors Issuer Yes For For Great Florida Bank GFLBB 2/25/2011 1 Election of six (6) Directors Issuer Yes For For BCB Bancorp, Inc BCBP 4/28/2011 3/1/2011 1 Election of six (6) Directors Issuer Yes For For 2 Ratification of the appointment of Parentbeard LLC as independent registered public accounting firm for the company for the year ending December 31, 2011 Issuer Yes For For 3 Amendment to the BCB Bancorp, Inc. certificate of incorporation to authorize 10 million shares of serial preferred stock par value $0.01 Issuer Yes For For 4 Approval of the 2ancorp, Inc. Stock option plan Issuer Yes Against Against Southern National Bancorp of VA, Inc. SONA 4/28/2011 3/4/2011 1 Election of three (3) Directors Issuer Yes For For 2 Ratification of the appointment of KPMG LLP as the independent registered public accounting firm of the company for the fiscal year ending December 31, 2011 Issuer Yes For For 3 Approval of an advisory (non-binding) proposal on the compensation of the company’s named executive officers Issuer Yes For For 4 Approval of an advisory (non-binding) proposal on the frequency of advisory votes on the compensation of the company’s named executive officers Issuer Yes 1 yr For Evans Bancorp, Inc. EVBN 29911Q208 4/28/2011 3/10/2011 1 Election of six (6) Directors Issuer Yes For For 2 Amendments to employee stock purchase plan to increase the amount of common stock available for issuance there under from 100,000 to 200,000 Issuer Yes For For 3 Ratification of the appointment of KPMG LP as Evans Bancorp, Inc's independent registered public accounting firm for fiscal year 2011 Issuer Yes For For Katahdin Bankshares Corp. KTHN 5/2/2011 2/22/2011 1 Election of three (3) Directors Issuer Yes For For 2 To ratify the selection of Berry, Dunn McNeil and Parker as the independent accountants for 2011 Issuer Yes For For Wells Fargo & Company WFC 5/3/2011 3/4/2011 1 Election of fourteen (14) Directors Issuer Yes For For 2 Proposal to approve an advisory resolution to approve named executives' compensation Issuer Yes For For 3 Advisory proposal on the frequency (every 1, 2 or 3 years) of future advisory votes regarding named executives' compensation Issuer Yes 1 yr For 4 Proposal to ratify the appointment of KPMG LL as independent auditors for 2011 Issuer Yes For For 5 Stockholder proposal regarding an amendment to the Company's By-Laws to allow holders of 10% of the Company's common stock to call special meeting of stockholders Holder Yes For Against 6 Stockholder proposal to provide for cumulative voting in contested director elections Holder Yes For Against 7 Stockholder proposal regarding the adoption of a policy to require an independent chairman Holder Yes Against For 8 Stockholder proposal regarding an advisory vote on director compensation Holder Yes Against For 9 Stockholder proposal regarding an investigation and report on internal contrails for mortgage servicing operations Holder Yes For Against Heritage Financial Corporation HFWA 42722X106 5/4/2011 3/7/2011 1 Election of three (3) Directors Issuer Yes For For 2 Approval of an advisory (non-binding) vote on executive compensation Issuer Yes For For 3 Advisory (non-binding) vote on how often shareholder shall vote on executive compensation Issuer Yes 1 yr For 4 Ratification of the appointment of KPMG LLP as Heritage's independentregistered public accounting firm for the fiscal year ending December 31, 2011 Issuer Yes For For 5 Amendment of Heritage's articles of incorporation to eliminate staggered terms for directors Issuer Yes For For 6 Shareholder proposal regarding majority voting in director elections Holder Yes For Against Home Bancorp Inc HBCP 43689E107 5/4/2011 3/17/2011 1 Election of three (3) Directors Issuer Yes For For 2 Proposal to adopt a non-binding resolution to approve the compensation of our named executive officers Issuer Yes For For 3 Advisory vote on the frequency of the non-binding resolution to approve the compensation of our named executive officers Issuer Yes 1 yr Against 4 Proposal to ratify the appointment of Porter Keadle Moore LLP as the company's independent registered public accounting firm for the year ending December 31, 2011 Issuer Yes For For Pengrowth Energy Corporation PGH 70706P104 5/5/2011 3/21/2011 1 Appointment of KPMG LLP as auditors of the corporation for the enduing year and authorizing the directors to fix their remuneration Issuer Yes For For 2 Election of eight (8) Directors Issuer Yes For For Xenith Bankshares, Inc. XBKS 98410X105 5/5/2011 3/25/2011 1 Election of eleven (11) Directors Issuer Yes For For 2 Proposal to ratify the appointment of Grant Thornton LLP as the independent public accountant for the fiscal year ending December 31, 2011 Issuer Yes For For Sanofi-Aventis SNY 80105N105 5/6/2011 3/28/2011 1 Approval of the individual company financial statements for the year endedDecember 31, 2010 Issuer Yes For For 2 Approval of the consolidated financial statements for the year endedDecember 31, 2010 Issuer Yes For For 3 Appropriation of profits; declaration of dividend Issuer Yes For For 4 Agreements and commitments subject to article L225-38 et seq of the Commercial Code Issuer Yes For For 5 Directors attendance fees Issuer Yes For For 6-11 Election of six (6) Directors Issuer Yes For For 12 Reappointment of a Statutory Auditor (Pricewaterhousecoopers Audit) Issuer Yes For For 13 Appointment of a Deputy Statutory Auditor (Mr. Yves Nicolas) Issuer Yes For For 14 Authorization of the Board of Directors to carry out transactions in share issued by the company Issuer Yes Against Against 15 Delegation to the board of directors of authority to decide to carry out increases in the share capital by issuance, with preemptive rights maintained , of shares and/or securities giving access to the company’s capital and/or by issuance of securities giving entitlement to the allotment of debt instruments Issuer Yes Against Against 16 Delegation to the Board of Directors of authority to decide to carry out by public offering increases in the share capital by issuance, without preemptive rights of shares and/or securities giving access to the company's capital and/or the issuance of securities giving entitlement to the allotment of debt instruments Issuer Yes Against Against 17 Possibility of issuing without preemptive rights, shares and/or securities giving access to the company's capital as consideration for assets transferred to the company as a capital contribution in kind in the form of shares or securities giving access to the capital of another company Issuer Yes Against Against 18 Delegation to the Board of Directors of authority to increase the number of shares to be issued in the event of a capital increase with or without preemptive rights Issuer Yes Against Against 19 Delegation to the Board of Directors of authority to decide to carry out increase in the share capital by incorporation of share premium, reserves, profits or other items Issuer Yes Against Against 20 Delegation to the Board of Directors of authority to decide to carry out increases in the share capital by issuance, of shares or securities giving access to the company’s capital reserved for members of savings plans with waiver of preemptive rights in their favor Issuer Yes Against Against 21 Delegation to the Board of Directors of authority to grant options to subscribe for or purchase shares Issuer Yes Against Against 22 Authorization to the Board of Directors to reduce the share capital by cancelation of treasury shares Issuer Yes For For 23 Amendment to article 11 of the Articles of Association Issuer Yes For For 24 Amendment to article 12 ofthe Articles of Association Issuer Yes For For 25 Amendment to article 19 of the Articles of Association Issuer Yes For For 26 Change of name and corresponding change to the Articles of Association Issuer Yes For For 27 Powers for formalities Issuer Yes Against Against Citizens South Banking Corporation CSBC 5/9/2011 3/15/2011 1 Election of one (1) Director Issuer Yes For For 2 An advisory, non-binding proposal to approve our executive compensation programs and policies Issuer Yes For For 3 The ratification of the appointment of Cherry, Bekaert and Holland, LLP as our independent registered public accounting firm for the year ending December 31, 2011 Issuer Yes For For 3M Company MMM 88579Y101 5/10/2011 3/11/2011 1 Election of ten (ten) Directors Issuer Yes For For 2 To Ratify the appointment of Pricewaterhousecoopers as independent registered public accounting firm. Issuer Yes For For 3 An advisory vote on executive compensation Issuer Yes For For 4 An advisory vote on the frequency of advisory votes on executive compensation Issuer Yes 1 yr For 5 Stockholder proposal on political contributions Issuer Yes For For Hampshire First Bank HFBN 5/10/2011 3/18/2011 1 Election of four (4) Directors Issuer Yes For For 2 The ratification of the appointment of Baker, Newman & Noyes, LLC as independent auditors of Hampshire First Bank for the fiscal year ending December 31, 2011 Issuer Yes For For SI FINL Group, Inc. MD SIFI 78425V104 5/11/2011 3/14/2011 1 Election of three (3) Directors Issuer Yes For For 2 The ratification of the appointment of Wolf & Company PC as the independent registered public accounting firm of SI Financial Group, Inc. for the fiscal year ending December 31, 2011 Issuer Yes For For 3 The approval of a non-binding resolution to approve the compensation of the named executive officers Issuer Yes For For 4 The determination of whether the stockholder vote to approve the compensation of the named executive officers should occur every one, two or three years Issuer Yes 1 yr Against Philip Morris International Inc. PM 5/11/2011 3/15/2011 1 Election of ten (10) Directors Issuer Yes For For 2 Ratification of the selection of independent auditors Issuer Yes For For 3 Advisory vote to approve executive compensation Issuer Yes Against Against 4 Advisory vote on the frequency of future advisory votes on Executive Compensation Issuer Yes 1 yr For 5 Stockholder proposal 1 - Food insecurity and tobacco use Holder Yes Against For 6 Stockholder proposal 2 - Independent board chair Holder Yes Against For Penn Millers Holding Corporation PMIC 5/11/2011 3/16/2011 1 Election of four (4) Directors Issuer Yes For For 2 To ratify the appointment of KPMG LLP as the company's independent registered public accounting firm for the 2011 fiscal year Issuer Yes For For Citizens Community Bank CZYB 5/12/2011 3/14/2011 1 Election of two (2) Directors Issuer Yes For For 2 To approve in an advisory (non-binding vote, the compensation of executives disclosed in the 2011 proxy statement Issuer Abstain Abstain Abstain Eastern Virginia Bankshares, Inc. EVBS 5/12/2011 4/1/2011 1 Election of fourteen (14) Directors Issuer Yes For For 2 To approve on an advisory (non-binding) basis the compensation of the company's executive officers Issuer Yes For For 3 To ratify the appointment of Yount, Hyde & Barbour PC as the company's independent registered public accountant for 2011 Issuer Yes For For Transocean Ltd. RIG H8817H100 5/13/2011 3/16/2011 1 Approval of the 2010 annual report, including the consolidated financial statements of Transocean Ltd. For fiscal year 2010 and the statutory financial statements of Transocean Ltd. For fiscal year 2010 Issuer Yes For For 2 Discharge of the members of the Board of Directors and executive management form liability for activities during fiscal year 2010 Issuer Yes Against Against 3 Appropriation of available earnings for fiscal year 2010 Issuer Yes Against Against 4 Proposed reallocation of free reserve to legal reserve, reserve fro m capital contributions Issuer Yes Against Against 5 Rescission of the distribution to shareholders I the form of a par value reduction as approved at the 2010 annual general meeting Issuer Yes Against Against 6 Release and allocation of legal reserve, reserve from capital contribution, to dividend reserve from capital contributions,If proposal 3 and proposal 5 are not approved as proposed by the Board of Directors, there will be no vote on the proposal 6 Issuer Yes Against Against 7 New authorized share capital Issuer Yes Against Against 8 Reduction of the maximum number of members of the Board of Directors to 12 Issuer Yes For For 9 Election of five (5) Directors Issuer Yes For For 10 Appointment of Ernst & Young LLP as the Company's independent registered public accounting firm for the fiscal year 2011 and reelection of Ernst & Young Ltd., Zurich, as the Company's auditor for a further one-year term Issuer Yes For For 11 Advisory vote on executive compensation Issuer Yes Against Against 12 Advisory vote on the frequencyof executive compensation vote Issuer Yes 1 yr For Total S.A TOT 89151E109 5/13/2011 4/5/2011 1 Approval of parent company financial statements Issuer Yes For For 2 Approval of consolidated financial statements Issuer Yes For For 3 Allocation of earnings, declaration of dividend Issuer Yes For For 4 Agreements covered by article L.225-38 of the French commercial code Issuer Yes For For 5 Authorization for the board of directors to trade in shares of the company Issuer Yes For For 6 Renewal of the appointment of director Issuer Yes For For 7 Renewal of the appointment of director Issuer Yes For For 8 Renewal of the appointment of director Issuer Yes For For 9 Appointment of director Issuer Yes For For 10 Appointment of director Issuer Yes For For E11 Authorization to grant restricted shared in company to employees of group and to managers of company or other group companies Issuer Yes For For A Amendment of article 9 of the company's articles of association, all as more fully described in the proxy statement Holder Yes Against For Carolina Trust Bank CART 5/16/2011 3/31/2011 1 Election of four (4) Directors Issuer Yes For For 2 Approval of executive compensation Issuer Yes For For 3 Approval of amendment to articles to decrease par value Issuer Yes For For 4 Shareholder proposal to reduce the size of the board to nine over a three year period Holder Yes Against For Bank of Commerce Holdings BOCH 06424J103 5/17/2011 3/15/2011 1 Election of nine(9) Directors Issuer Yes For For 2 Ratification of the appointment of Moss Adams, LLP as the company's independent registered public accounting firm for 2010 Issuer Yes For For 3 Adoption of the non-binding advisory resolution approving the compensation f the named executive officers Issuer Yes For For ECB Bancorp, Inc. ECBE 5/17/2011 3/18/2011 1 Election of three (3) Directors Issuer Yes For For 2 Non-binding, advisory resolution (a "say-on pay "resolution) to approve compensation paid or provided to Bancorp's executive officers as disclosed in the proxy statement for the annual meeting Issuer Yes For For 3 Proposal to ratify the appointment of Dixon Hughes Goodman LLP as Bancorp's independent public accountants for 2011 Issuer Yes For For Southern First Bancshares, Inc. SFST 5/17/2011 3/28/2011 1 Election of four (4) Directors Issuer Yes For For 2 Proposal to approve an advisory (non-binding) proposal on the compensation of our named executive officers as disclosed in the proxy statement Issuer Yes For For 3 Proposal to ratify the appointment of Elliot Davis, LLC as our independent registered public accountant for the fiscal year ending December 31, 2010 Issuer Yes For For Third Century Bancorp TDCB 5/18/2011 3/15/2011 1 Election of two (2) Directors Issuer Yes For For 2 The ratification of the appointment of BKD LLP as the company' independent registered public accounting firm for the year ending December 31, 2011 Issuer Yes For For Central Valley Community Bancorp CVCY 5/18/2011 3/21/2011 1 Election of eight (8) Directors Issuer Yes For For 2 To approve the proposal to ratify the appointment of Perry-Smith LLP as the independent registered public accounting firm for the company's 2011 fiscal year Issuer Yes For For 3 To adopt a non-binding advisory resolution approving executive compensation Issuer Yes For For Willis Lease Finance Corporation WLFC 5/18/2011 3/21/2011 1 Election of two (2) Directors Issuer Yes For For 2 Advisory vote on executive compensation Issuer Yes For For 3 Advisory vote on executive compensation frequency Issuer Yes 1 yr Against 4 To ratify the appointment of KPMG LLP as the company's independent registered accounting firm Issuer Yes For For Ocean Shore Holding Co. OSHC 67501R103 5/18/2011 3/23/2011 1 Election of three (3) Directors Issuer Yes For For 2 The ratification of the appointment of Deloitte & Touche LLP as the independent registered public accounting firm of Ocean Shore Holding Co. for the year ending December 31, 2011 Issuer Yes For For PPL Corporation PPL 69351T106 5/18/2011 2/28/2011 1 Election of ten (10) Directors Issuer Yes For For 2 Approval of short term incentive plan Issuer Yes Against Against 3 Ratification of the appointment of independent registered accounting firm Issuer Yes For For 4 Advisory vote on executive compensation Issuer Yes Against Against 5 Advisory vote on the frequency of future executive compensation votes Issuer Yes 1 yr For 6 Shareholder proposal - Director election majority vote standard proposal Holder Yes For For 7 Shareholder proposal - Special shareholder meetings Holder Yes For For Meridian Interstate Bancorp, Inc. EBSB 5864Q104 5/18/2011 3/31/2011 1 Election of five (5) Directors Issuer Yes For For 2 The ratification of the appointment of Wolf & Company PC as independent registered accounting firm of Meridian Interstate Bancorp, Inc for the fiscal year ending December 31, 2011 Issuer Yes For For 3 An advisory (non-binding)resolution to approve the company's executive compensation as described in the proxy statement Issuer Yes For For 4 An advisory (non-binding)proposal with respect to approve the frequency that stockholders will vote on executive compensation Issuer Yes 1 yr For FNB Bancorp FNBG 5/18/2011 4/1/2011 1 Election of nine (9) Directors Issuer Yes For For 2 To approve the advisory vote on executive compensation Issuer Yes For For 3 To ratify the appointment of Moss Adams LLP as independent auditors of the company to serve for the 2011 fiscal year Issuer Yes For For First Advantage Bancorp FABK 31848L104 5/18/2011 3/31/2011 1 Election of three (3) Directors Issuer Yes For For 2 The ratification of the appointment of Horne LLP as the independent registered public accounting firm of advantage Bancorp for the fiscal year ending December 31, 2011 Issuer Yes For For First Capital Bancorp, Inc. FCVA 5/18/2011 4/4/2011 1 Election of three (3) Directors Issuer Yes For For 2 Proposal to approve in an advisory (non-binding) vote the compensation of executives disclosed in the proxy statement Issuer Yes For For 3 Proposal to ratify the appointment of Cherry, Bekaert & Holland Issuer Yes For For CMET Finance Holdings, Inc. NA 999C144A 5/19/2011 4/1/2011 1 Election of two (2) Directors Issuer Yes For For 2 Ratify appointment of Pricewaterhousecoopers LLP as auditors for fiscal year 2011 Issuer Yes For For 3 Ratify amendment to the company’s certificate of incorporation to change the name of the corporation to South Street Holdings Inc. Issuer Yes For For 4 In their discretion, on any other matters that may properly come before the meeting Issuer Abstain Abstain Abstain Beacon Federal Bancorp, Inc. BFED 5/19/2011 3/11/2011 1 Election of two (2) Directors Issuer Yes For For 2 The ratification of the appointment of Crowe Horwath LLP as independent registered public accounting firm for the company for the fiscal year ending December 31, 2011 Issuer Yes For For First Trust Bank NCFT 33732N105 5/19/2011 3/18/2011 1 Election of three (3) Directors Issuer Yes For For 2 Ratification of independent accountants proposal to ratify the appointment of Dixon Hughes PLLC, as the bank's independent registered public accounting firm for 2011 Issuer Yes For For Newport Bancorp, Inc. NFSB 5/19/2011 3/21/2011 1 Election of four (4) Directors Issuer Yes For For 2 The ratification of the appointment of Wolf & Company PC as independent registered public accounting firm of Newport Bancorp, Inc. for the fiscal year ending December 31, 2011 Issuer Yes For For Altria Group, Inc MO 02209S103 5/19/2011 3/28/2011 1 Election of nine (9) Directors Issuer Yes For For 2 Ratification of the selection of independent registered public accounting firm Issuer Yes For For 3 Advisory vote on the compensation of the company's named executive officers Issuer Yes Against Against 4 Advisory vote on the frequency of the future advisory votes on the compensation of the company's executive officers Issuer Yes 1 yr N R 5 Shareholder proposal - Address concerns regarding tobacco flavoring Holder Yes Against For American River Bankshares AMRB 5/19/2011 3/28/2011 1 Election of eight (8) Directors Issuer Yes For For 2 To ratify the selection of Perry-Smith LLP as the company's independent registered public accounting firm for the fiscal year ending December 31, 2011 Issuer Yes For For 3 To hold an advisory (non-binding) vote on the company's executive compensation "say-on-pay" votes Issuer Yes For For 4 To hold an advisory (non-binding) vote on the frequency of future "say-on-pay" votes Issuer Yes 1 yr For Connecticut Bank & Trust Company, The CTBC 5/19/2011 4/4/2011 1 Election of four (4) Directors Issuer Yes For For 2 The nonbinding approval of the compensation of the bank's named executive officers as determined by the compensation committee Issuer Yes For For Central Federal Corporation CFBK 15346Q103 5/19/2011 4/8/2011 1 Election of two (2) Directors Issuer Yes For For 2 Approval of the following advisory (non-binding) proposal: "Resolved, that the stockholders approve the compensation of the company's executive officers, as set forth in the compensation tables and any related disclosures or discussion In the proxy statement". Issuer Yes For For 3 Ratification of the appointment of Crowe Horwath LLP as independent registered public accounting firm for the company for the year ending December 31, 2011 Issuer Yes For For Metro Bankcorp, Inc. METR 59161R101 5/20/2011 3/25/2011 1 Election of eight (8) Directors Issuer Yes For For 2 Amend and restate articles of incorporation Issuer Yes For For 3 Advisory vote on compensation of named executive officers as described in the proxy statement Issuer Yes For For 4 Advisory vote on the frequency at which shareholders will vote on compensation of named executive officers. Suchvote shall occur every Issuer Yes 1 yr Against 5 Ratification of the appointment of Parentbeard LLC as independent registered public accounting firm for the fiscal year ended December 31, 2011 Issuer Yes For For 1st United Bancorp, Inc. FUBC 33740N105 5/24/2011 3/22/2011 1 Election of eleven (11) Directors Issuer Yes For For 2 Nonbinding advisory vote to approve executive compensation Issuer Yes Against Against 3 Nonbinding advisory vote on frequency of the nonbinding advisory vote to approve executive compensation Issuer Yes 1 yr Against 4 To ratify the appointment of Crowe Horwath LLP as the company's principal independent registered public accounting firm for the company’s fiscal year ending December 31, 2011 Issuer Yes For For Redwood Financial, Inc. REDW 5/24/2011 3/24/2011 1 Election of two (2) Directors Issuer Yes For For Valley Commerce Bancorp VCBP 5/24/2011 3/24/2011 1 Election of nine (9) Directors Issuer Yes For For 2 To approve the non-binding advisory proposal concerning the compensation of the company's executives Issuer Yes For For 3 To ratify the board of directors' selection of Perry-Smith, LLP , independent public accountants, to serve as the company's auditors for the fiscal year ending December 31, 2011. Issuer Yes For For Merck & Co., Inc. MRK 58933Y105 5/24/2011 3/25/2011 1 Election of eighteen (18) Directors Issuer Yes For For 2 Ratification of the appointment of the Company's independent registered public accounting firm for 2011 Issuer Yes For For 3 Advisory vote on executive compensation Issuer Yes Against Against 4 Advisory vote on the frequency of future votes on executive compensation Issuer Yes 1 yr Against Tower Bancorp, Inc TOBC 5/24/2011 3/25/2011 1 Election of 6 (six) Directors Issuer Yes For For 2 Approval of an advisory, non-binding resolution regarding executive compensation. Issuer Yes For For 3 Approval of an advisory, non-binding proposal on the frequency of future advisory votes regarding executive compensation Issuer Yes 1 y Against 4 Approval of an amendment to our amended and restated articles of incorporation to limit the transaction requiring approval of our shareholders by supermajority vote Issuer Yes For For 5 Ratification of appointment of KPMG, LLP as independent registered public accounting firm Issuer Yes For For Omniamerican Bancorp, Inc. OABC 68216R107 5/24/2011 3/31/2011 1 Election of 5 (five) Directors Issuer Yes For For 2 The ratification of appointment of McGladrey & Pullen LLP as independent registered public accounting firm for the year ending December 31, 2011 Issuer Yes For For 3 To consider a non-binding resolution approving the compensation of our executive officers Issuer Yes For For 4 To consider a non-binding proposal relating to the frequency of future consideration by shareholders of the compensation of our executive officers Issuer Yes 1 yr For 5 The approval of the 2011 equity incentive plan Issuer Yes For For Pilot Bancshares, Inc. PLBN 5/24/2011 4/4/2011 1 Election of 3 (three) Directors Issuer Yes For For 2 Approval of an amendment to the bylaws to authorized the board of directors to increase the number of directors by board resolution Issuer Yes Against Against 3 Approval of an amendment to the articles of incorporation to increase the number of authorized shares of the company's common stock to 20 million shares Issuer Yes For For 4 Approval of the pilot bancshares, Inc. 2011 incentive plan Issuer Yes For For Heritage Oaks Bancorp HEOP 42724R107 5/25/2011 3/31/2011 1 Election of 11 (eleven) Directors Issuer Yes For For 2 Non-binding vote on approval for executive compensation. To adopt a non-binding resolution approving the executive compensation disclosed in the proxy statement for the 2011 annual meeting of shareholders dated May25, 2011 Issuer Yes For For 3 Ratification of independent accountants of Perry-Smith LLP as the company's independent registered public accounting firm for 2011 Issuer Yes For For Sound Financial, Inc. SNFL 83607Y108 5/25/2011 3/31/2011 1 Election of two (2) Directors Issuer Yes For For 2 The ratification of the appointment of Moss Adams LLP as the independent registered public accounting firm for the fiscal year ending December 31 ,2011 Issuer Yes For For Pacific Premier Bancorp, Inc. PPBI 69478X105 5/25/2011 4/1/2011 1 Election of 3 (three) Directors Issuer Yes For For 2 The ratification of the appointment of Vavrinek, Trine, Day & Co., LLP as independent auditors of Pacific Bancorp, Inc. for the fiscal year ending December 31, 2011 Issuer Yes For For Bank of Virginia BAYK 06544P104 5/25/2011 4/11/2011 1 Election of 9 (nine) Directors Issuer Yes For For 2 To ratify the selection by audit committee of the board of directors of Yount, Hyde & Barbour, P.C. independent certified public accountants as auditors of the bank for 2011 Issuer Yes For For 3 To approve the Bank of Virginia 2011 stock incentive plan, as more fully described in the accompanying proxy statement Issuer Yes For For 4 To adjourn the annual meeting to a latter date or dates, if necessary, to permit further solicitation of proxies in event there are not sufficient votes at the time of annual meeting to approve matters to be considered by shareholders at the meeting, as more fully described in the accompanying proxy statement. Issuer Abstain Abstain Abstain Mackinac Financial Corporation MFNC 5/25/2011 4/19/2011 1 Election of 4 (four) Directors Issuer Yes For For 2 A proposal to approve, in non-binding advisory vote, the corporation's compensation of executives, as disclosed in the proxy statement for the annual meeting Issuer Yes For For 3 To ratify the appointment of Plante & Moran PLLC as independent auditors for the year ending December 31, 2011 Issuer Yes For For Ameris Bancorp ABCB 03076K108 5/26/2011 3/17/2011 1 Election of 4 (four) Directors Issuer Yes For For 2 Ratification of the appointment of Porter Kealdle Moore LLP as the company's independent auditor for the fiscal year ended December 31, 2011 Issuer Yes For For 3 Approval of non-binding advisory proposal on executive compensation Issuer Yes For For 4 Approval of the amendment of the company's articles of incorporation to increase the number of authorized shares of common stock from 30 million to 100 million shares Issuer Yes For For Bridge Capital Holdings BBNK 5/26/2011 3/29/2011 1 Election of 9 (nine) Directors Issuer Yes For For 2 To approve a non-executive employee option exchange program Issuer Yes For For 3 To reapprove the existing performance criteria under the company's 2006 equity incentive plan Issuer Yes For For 4 To ratify the appointment of Vavrinek, Trine Day & Co. LLP as independent accountants for the company's 2011 fiscal year Issuer Yes For For Greater Hudson Bank, N.A. GHDS 5/26/2011 3/31/2011 1 Election of 6 (six) Directors Issuer Yes For For First California Financial Group, Inc. FCAL 5/26/2011 4/15/2011 1 Election of 8 (eight) Directors Issuer Yes For For 2 To approve amendments to the first California 2007 omnibus equity incentive plan Issuer Yes Against Against 3 To ratify the appointment of Moss Adams LLP as the company's independent registered public accounting firm for the fiscal year ending December 31, 2011 Issuer Yes For For 4 To approve a non-binding advisory proposal on the company's executive compensation Issuer Yes For For Wal-Mart Stores, Inc. WMT 6/3/2011 4/6/2011 1 Election offifteen (15) Directors Issuer Yes For For 2 Ratification of Ernst & Young LLP as independent accountants Issuer Yes For For 3 Advisory vote on executive compensation Issuer Yes Against Against 4 Advisory vote on the frequency of future advisory votes on executive compensation Issuer Yes 1 yr For 5 Gender identity non-discrimination policy Holder Yes Against For 6 Political contributions report Holder Yes Against For 7 Special shareowner meetings Holder Yes For Against 8 Require suppliers to publish annual sustainability report Holder Yes Against For 9 Climate change risk disclosure Holder Yes Against For Oak Ridge Financial Services, Inc. BKOR 6/9/2011 4/8/2011 1 Election of five (5) Directors Issuer Yes For For 2 Proposal to approve the non-binding advisory resolution for approval of the executive compensation disclosed in the proxy statement Issuer Yes For For 3 Proposal to ratify the appointment of Elliott Davis, PLCC as the independent registered public accounting firm for the company for the fiscal year ending December 31, 2011 Issuer Yes For For CCF Holding Company CCFH 12487X104 6/16/2011 5/2/2011 1 Election of two (2) Directors Issuer Yes For For 2 To amend the articles of incorporation of the company to increase the number of authorized shares of common stock from 20 million to 50 million Issuer Yes For For 3 To ratify the appointment of Thigpen, Jones Seaton & Co., PC as the independent registered accounting firm for the company for the fiscal year ending December 31, 2011 Issuer Yes For For 4 To permit management to adjourn the annual meeting of shareholders to another time and date if such action is necessary to solicit additional proxies or attendance at the meeting Issuer Yes Abstain Abstain Legacy Bancorp, Inc. LEGC 52463G105 6/20/2011 5/2/2011 1 To consider and vote upon a proposal to adopt the agreement and plan of merger, dated as of December 21, 2010, by and between Berkshire Hills Bancorp, Inc. and Legacy Bancorp, Inc. and thereby to approve the transactions contemplated by the merger agreement, including the merger of Legacy Bancorp, Inc. with and into Berkshire Hills Bancorp, Inc. Issuer Yes For For 2 To approve one or more adjournments of the special meeting if necessary or appropriate including adjournments to permit further solicitation of proxies in favor of the merger Issuer Yes Abstain Abstain Old Line Bancshares, Inc. OLBK 67984M100 6/23/2011 4/25/2011 1 Election of six (6) Directors Issuer Yes For For 2 To ratify the appointment of Rowles & Company LLP as independent public accountants to audit financial statements of Old Line Bancshares, Inc for 2011 Issuer Yes For For Western Liberty Bancorp WLBC 6/23/2011 4/25/2011 1 Election of eight (8) Directors Issuer Yes For For 2 To ratify the appointment of Crowe Horwath LLP as our independent registered public accounting firm for the fiscal year ending December 31, 2011 Issuer Yes For For Naugatuck Valley Financial Corp NVSLD 6/24/2011 5/3/2011 1 The approval of the plan of conversion and reorganization pursuant to which Naugatuck Valley Savings and Loan will convert from the mutual holding company corporate structure to the stock holding company corporate structure and a newly formed Maryland chartered holding company named Naugatuck Valley Financial Corporation will offer shares of its common stock for sale Issuer Yes For For 2a Approval of a provision in New Naugatuck Valley Financial Corporation's articles of incorporation requiring a super- majority vote to approve certain amendments to New Naugatuck Valley Financial Corporations articles of incorporation Issuer Yes Against Against 2b Approval of a provision in New Naugatuck Valley Financial Corporations articles of incorporation to limit the voting rights of shares beneficially owned in excess of 10% of New Naugatuck Valley Corporation's outstanding voting stock Issuer Yes Against Against 3 Election of three (3) Directors Issuer Yes For For 4 The ratification of the appointment of Whittlesey & Hadley PC as independent registered public accountants of Naugatuck Valley Financial Corporation for the fiscal year ending December 31, 2011 Issuer Yes For For 5 The approval of the adjournment of the annual meeting, if necessary, to solicit additional proxies in the event that there are not sufficient votes at the time of the annual meeting to approve the plan of conversion and reorganization.*Note* such other business as may properly come before the meeting or any adjournment thereof. Issuer Abstain Abstain Abstain SIGNATURE Pursuant to the requirements of the Investment Company Act of 1940, the Registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant) First Opportunity Fund, Inc. By: /s/ Stephen C. Miller Stephen C. Miller President (Principal Executive Officer) Date: August 31, 2011
